Title: Enclosure: Estimate of Army Expenses, 25 December 1775
From: Washington, George
To: 



[c.25 December 1775]

A Gross Calculation of the Sum wanted to pay off the Army upon the Old establishment & to pay One Months pay advance to the New Established Regiments, with other necessary Contingent and Incidental Charges.

          
            To the pay of 34 Old Regiments for the Months of October, November & Decemr, Averaged a[t] 3500£ each Regiment
            £
            119000
            
          
          
            To the Regiment of Artillery for the same time
            
            3960
            
          
          
            To the pay 27 Regimts, New Establishmt, for the Month of January at 1618:12 each
            
            43502
            
          
          
            To the Regiments of Artillery for January
            
            1979
            :16
          
          
            To 1376 Dollars advanced each of the New Corps to purchase Blankets
            
            11145
            :15
          
          
            To a Company of Artificers for 4 Months
            
            880
            : 8
          
          
            To purchase of Arms for the New Regiments
            
            15500
            
          
          
            To the pay of 5000 Militia for Six weeks
            
            20000
            
          
          
            To the demands of the Commissary Generl
            
            50000
            
          
          
            To Ditto of the Quarter Master General
            
            5000
            
          
          
          
            To 4 Months expence of Genl Hospital estimated at
            
            4000
            
          
          
            To Do of the General & Staff Officers estimated at
            
            3260
            :16
          
          
            Lawfull money
            £
            278228
            :15
          
          
            £278,228:15 reduced to Dollars amount to
            
            927429
            :16
          
        
N.B. the five Connecticut Regiments upon the Old establishment, are not Included in the above Account, they being gone Home & will be cleared off by the Colony.
